COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     DAVID E. WOOD,                                       §                   No. 08-20-00109-CR

                                        Appellant,        §                     Appeal from the

     v.                                                   §                   358th District Court

     THE STATE OF TEXAS,                                  §                 of Ector County, Texas1

                                        Appellee.         §                  (TC# D-17-1994-CR)


                                        MEMORANDUM OPINION

           David Wood has filed an appeal from an order revoking his community supervision and

adjudicating him guilty of aggravated sexual assault of a child. We affirm.

                                             FRIVOLOUS APPEAL

           Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is

supported by a brief in which counsel professionally and conscientiously examines the record and

applicable law and concludes that this appeal is frivolous and without merit. Counsel has provided

Appellant with a copy of the brief, a copy of the motion to withdraw, a copy of the clerk’s record

and the reporter’s record, and an explanatory letter. Counsel advised Appellant of his right to

review the record and file a response to counsel’s brief. Counsel also advised Appellant of his


1
    We hear this case on transfer from the Eleventh Court of Appeals. See TEX.R.APP.P. 41.3

                                                          1
right to file a petition for discretionary review in order to seek review by the Texas Court of

Criminal Appeals.     See TEX.R.APP.P. 68.        Court-appointed counsel has complied with the

requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313

(Tex.Crim.App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008); and Stafford v.

State, 813 S.W.2d 503 (Tex.Crim.App. 1991) (en banc).

       After carefully reviewing the record and counsel’s brief, we find no reversible error that

might arguably support the appeal, and accordingly, we conclude that the appeal is wholly

frivolous and without merit. As such, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.


                                             JEFF ALLEY, Chief Justice

December 17, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                   2